Name: Directive 2008/46/EC of the European Parliament and of the Council of 23 April 2008 amending Directive 2004/40/EC on minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (electromagnetic fields) (18thÃ individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC)
 Type: Directive
 Subject Matter: technology and technical regulations;  European organisations;  organisation of work and working conditions;  deterioration of the environment
 Date Published: 2008-04-26

 26.4.2008 EN Official Journal of the European Union L 114/88 DIRECTIVE 2008/46/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 April 2008 amending Directive 2004/40/EC on minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (electromagnetic fields) (18th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 137(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Directive 2004/40/EC of the European Parliament and of the Council (3) establishes minimum health and safety requirements to protect workers against the risks arising from exposure to electromagnetic fields. Article 13(1) of that Directive provides that Member States are to bring into force the laws, regulations and administrative provisions necessary to comply with the Directive no later than 30 April 2008. (2) Directive 2004/40/EC provides for action values and limit values based on the recommendations of the International Commission for Non-Ionizing Radiation Protection (ICNIRP). New scientific studies on the impact on health of exposure to electromagnetic radiation, made public after the Directive was adopted, have been brought to the attention of the European Parliament, the Council and the Commission. The results of those scientific studies are currently being examined by the ICNIRP as part of the ongoing review of its recommendations on the one hand, and by the World Health Organisation as part of the review of its environmental health criteria on the other. Those new recommendations, due to be published by the end of 2008, are likely to contain elements that could lead to substantial amendments to the action and limit values. (3) In this context, the potential impact of the implementation of Directive 2004/40/EC on the use of medical procedures based on medical imaging and certain industrial activities should be reconsidered thoroughly. A study has been launched by the Commission to assess directly and quantitatively the situation regarding medical imaging. The results of that study, which are expected in early 2008, should therefore be taken on board, in addition to the results of similar studies launched in the Member States, in order to ensure a balance between the prevention of potential risks to the health of workers and access to the benefits available from the effective use of the medical technologies in question. (4) Article 3(3) of Directive 2004/40/EC provides that the assessment, measurement and/or calculation of workers' exposure to electromagnetic fields are governed by harmonised European standards of the European Committee for Electrotechnical Standardization (Cenelec). These harmonised standards, which are essential for ensuring smooth application of the Directive, must be taken into account and are expected in 2008. (5) The time required to obtain and analyse that new information and to draw up and adopt a new proposal for a directive justifies the four-year postponement of the deadline for transposition of Directive 2004/40/EC, HAVE ADOPTED THIS DIRECTIVE: Article 1 In Article 13(1) of Directive 2004/40/EC, the first subparagraph shall be replaced by the following: 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 30 April 2012. They shall forthwith inform the Commission thereof. Article 2 This Directive shall enter into force on the day of its publication in the Official Journal of the European Union. Article 3 This Directive is addressed to the Member States. Done at Strasbourg, 23 April 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) Opinion of 12 March 2008 (not yet published in the Official Journal). (2) Opinion of the European Parliament of 19 February 2008 (not yet published in the Official Journal) and Council Decision of 7 April 2008. (3) OJ L 159, 30.4.2004, p. 1 (corrected version in OJ L 184, 24.5.2004, p. 1). Directive as amended by Directive 2007/30/EC (OJ L 165, 27.6.2007, p. 21).